DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12, 14, 16, 18, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10, 12, 18, and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 7 and 16 recites the limitation "a structure of Formula III".  However, the claims does not describe or show Formula III. 

Claim 14 the phrase "(e.g., a thermoset or thermoset composite)" and “ (e.g., pre-cure resin)” which is also known as "for example," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claims 12 and 20, claims 12 and 20 recites wherein the structure of Formula VI is in a “cis-to-trans mol ratio of about 1:99 to about 100:0…” However, Formula VI in claims 11 and 19 states that “the Formula VI structure has a cis configuration.” It appears that claims 12 and 19 are broadening claims 11 and 19 to further include the trans configuration and thus, fails to further limit claims 11 and 19. 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/089,638 (hereinafter App. No. 17/089,638).

Although the claims at issue are not identical, they are not patentably distinct from each other because App. No. 17/089,638 teaches each and every component and reads upon the claims in an anticipatory manner.
Regarding claims 1-20 , App. No. 17/089,638 teaches a method comprising providing a plurality of molecules, the plurality of molecules collective comprises photo-isomerizable radicals, thermally reactive radicals, and thermally stable materials, combining the plurality of molecules to form a combination, mixing the combination with an optional solvent, exposing the combination to a photon source; and at least partially curing the combination (See claim 1), wherein the plurality of molecules has the formula III, (claim 6), formula V, (claim 9), or formula VI (claim 11), in a cis-trans mol ratio of 1:99 to 100:0 (See claims 10 and 12), a dianiline reagent, (claim 8), and the prepreg comprising the above composition (See claims 14-20).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of copending Application No. 17/089,638 (hereinafter App. No. 17/089,635) and in further view of US 2016/0040029 A1 to Raghu (hereinafter Raghu).

Regarding claims 14-16, 19 and 20, App. No. 17/089,635 teaches a comprising a plurality of molecules, the plurality of molecules collective comprises photo-isomerizable radical, thermally reactive radical, and thermally stable radical, (See claim 7-13), wherein the plurality of molecules has the formula III, (claim 14), formula IV, (claim 1, 16-18),in a cis-trans mol ratio of 1:99 to 100:0 (See claim 19), and a dianiline reagent, (claim 20).
App. No. 17/089,635 does not explicitly teach the above composition is cured.
However, Raghu teaches a coating comprising monomeric units of a trans-diepoxide that is exposed to UV or visible light to form the cis-isomer 
    PNG
    media_image1.png
    424
    497
    media_image1.png
    Greyscale
(See Fig. 3 and para 29-33) to have both cis and trans monomeric units (para 30). The above 
    PNG
    media_image2.png
    92
    369
    media_image2.png
    Greyscale
is used the coating composition and cross-linked (para 41). Raghu further teaches that the above isomerizable bis-epoxies are hydrophilic (para 32) and can be used in coating compositions and cured (para 45).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use and cure the above compound/composition of App. No. 17/089,635 because Raghu teaches the same field of the same isomerizable bis-epoxies and further teaches that the above isomerizable bis-epoxies are hydrophilic (para 32) and can be used in coating compositions and cured (para 45).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-14, 16, 19, and 20, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 10,723,834 B1 to Davis (hereinafter Davis).

Regarding claims 1-5, 7, 11-14, 16, 19, and 20, Davis teaches mixing 10.44 g of trans-Resvertrol (i.e. trans 3,4’5-trihydroxystilbene) with acetonitrile (i.e. solvent), which is then exposed to a photochemical reactor with a wavelength of 350 nm for 18 hours to form a powder that comprises about 81% cis- 3,4’5-trihydroxystilbene and about 20% trans-3,4’5-trihydroxystilbene (See example 1, ln 40 to col 6, ln 34). The above hydroxyl groups of the mixture can be further reacted to form cis-3,4’5-triglycidyloxystilbene (See Example 13, col 9, ln 1-5). The above cis-3,4’5-triglycidyloxystilbene are thermosetting resins that are then cured (See col 3, ln 26-37). The above 10.44 g of trans 3,4’5-trihydroxystilbene meets the claimed plurality of molecules comprising C=C, a stilbene, an aryl thermally stable radical, and a hydroxyl thermally reactive radical of claims 1-5, that is mixed with solvent, exposed to a photo source, photoisomerization, and cured of claims 1, 7, 13, and 14. The above cis-3,4’5-triglycidyloxystilbene also meets the stilbene, and epoxide, and cis-Formula VI wherein X1 is H, and X2 is Ha, in an amount of 80:20 cis:trans amount cited in claims 7, 11, 12, 16, 19 and 20.

Claim(s) 1-5, 7-10, 13, 14, and 16-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0040029 A1 to Raghu (hereinafter Raghu).

Regarding claims 1-5, 7-9, 14, 16, and 17, Raghu teaches a coating comprising monomeric units of a trans-diepoxide that is exposed to UV or visible light to form the cis-isomer 
    PNG
    media_image1.png
    424
    497
    media_image1.png
    Greyscale
(See Fig. 3 and para 29-33) to have both cis and trans monomeric units (para 30). The above 
    PNG
    media_image2.png
    92
    369
    media_image2.png
    Greyscale
is used the coating composition and cross-linked (para 41), with known curing agents such as diaminodiphenylmethane (para 54), which meets the dianiline of claim 8, can be further mixed with solvents (para 37). The above UV light that is used is preferably about 400 nm and the formula II is exposed for about 10-30 minutes (para 33 and 61). The above meets the method, the molecules having Formula V wherein X1 and X2 are H, in a cis-trans mixture, and meets claims 1-5, 7, 9, 14, 16, and 17.

Regarding claims 10, 13, and 18, Raghu teaches exposing the trans-
    PNG
    media_image2.png
    92
    369
    media_image2.png
    Greyscale
with UV light that is used is preferably about 300 nm for about 30 minutes to form a cis-trans mixture (para 30, 33 and 61).
Raghu is silent regarding the percent of cis/trans and the cis/trans mol ratio.
However, Raghu teaches substantially identical process of photo-isomerization of the same trans-bisepoxy azobenzene compound, specifically by exposing the trans-bisepoxy azobenzene compound with UV light at about 400 nm for 10-30 minutes, and the Applicant cites in para 206-207 of their US publication that exposing the compound to UV light will photo-convert about 70% of the trans to cis isomers. (
Thus, one skilled in the art would have a reasonable expectation for the trans-
    PNG
    media_image2.png
    92
    369
    media_image2.png
    Greyscale
of Raghu to have the claimed cis:trans % and mol ratio because Raghu teaches substantially identical process of photo-isomerization of the same trans-bisepoxy azobenzene compound, specifically by exposing the trans-bisepoxy azobenzene compound with UV light at about 400 nm for 30 minutes, and the Applicant cites in para 206-207 of their US publication that exposing the compound to UV light will photo-convert about 70% of the trans to cis isomers. (See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Allowable Subject Matter
Claims 6, and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and filing a terminal disclaimer to overcome the above double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Liu et al., “Theoretical study on the reaction mechanism of the thermal cis-trans isomerization of fluorine-substituted azobenzene derivatives,” RSC Adv., vol 8, pp. 11580-11588 (2018) (hereinafter Liu).
Liu teaches the cis:trans isomers of 
    PNG
    media_image3.png
    97
    260
    media_image3.png
    Greyscale
(formula 7), (page 11581), and a mixture of cis:trans isomers are formed by exposing the compound to UV or visible light (page 11580-11588).
Liu does not teach curing the combination to form a cured resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766